Title: To James Madison from John Nicholas, 11 March 1813
From: Nicholas, John
To: Madison, James


Dear SirGeneva 11 March 1813
From the seat of war having been in my neighbourhood and very far removed from your immediate attention I have frequently felt an inclination and indeed an obligation to communicate my observations on what was passing here, but indolence was sufficient to counteract one motive and distrust of myself the other. I repent however that I yielded to either discouragement for I fear that some very serious misfortunes have arisen and that others may still happen from the past mismanagements of the war, which ordinary sagacity employed o⟨n⟩ the spot was fully competent to detect.
To give us the advantages which belong to the nation carrying ⟨on⟩ offensive war, it was indispensibly necessary that we should be able to conceal the force which was to be brought to act on any point or that we should be able to shift our force from one position to another before th⟨e⟩ enemy could counteract it: but this was imprac⟨tic⟩able, from the great extent of the line, by any but w⟨ith⟩ communication. For the want of this our compar⟨ativ⟩e situation has been completely changed. The enem⟨y⟩ could count our disposeable force for any par⟨ticular⟩ object and regulate their own by it—in consequence they have shifted their men from one end of lake Erie to the other without apprehension and all the disasters of the war are probably chargeable on their having the command of that lake. Since Genl. Smyth’s abandonment of the war, the enemy must have felt perfect security on that line, for the army was so entirely stripped of its officers, that nothing could be apprehended from it even when the health of the men was restored and a greater number of men have been probably sent to Detroit & Malden than otherwise would have been. I trust the zeal of the western people will be sufficient against every danger, but there is nothing, even now to prevent the enemy drawing off every man not necessary for guard duty. I do not know what has happened on Lake Champlain, but the abandonment of that line has been so marked that there has been nothing to prevent the forces at Montreal breaking up every encampment of our men to Lake Erie and I have had a constant apprehension of this being done—it is certai⟨nly⟩ proof of want of enterprize in Genl. Prevost that it ⟨has⟩ not been. The oversight with respect to the lakes is ⟨un⟩accountable in those men who were acquainted with o⟨ur⟩ roads and the utter impossi[bi]lity there frequently is of t⟨rans⟩porting any thing upon them.
You w⟨ill⟩ be satisfied, I hope, that my censure on this sub⟨ject⟩ ⟨is⟩ not directed to yourself as is undoubtedly true. It was not to be expected that you would have been possessed of the military geography of the whole country at the beginning of the war, and I have supposed that your mind was engaged in a different course of measures from what has been adopted. The general opinion in consultation was that there would be great facility in the conquest of the upper part of the province and I have supposed that you calculated on the irruption of the people in the character of volunteers in conjunction with such regulars as we had & could immediately obtain at the instant war was declared which would dispense with all systematic arrangements. This undoubtedly shd. have been the course, but if not wholly relied upon and immediately applied, there should have been no effort ’till an army was formed. A mixture of your plan with that of the Senate has made every thing as bad as possible—a tired dispirited ill governed militia and regulars who retained the character of bad citizens without any of the traits of the soldier are perhaps the very worst materials of which an army can be formed. So much do I think the errors of the war chargeable on circumstances which might mislead any body, that I look with confidence to different resu⟨lts⟩ now that the difficulties of our undertaking are ⟨better⟩ understood and the means simplified.
With the command of the lakes it is almost a plain mathematical calculation that equal forces in the hand of the assailant must be victorious, what then can be the difficulty with our population of subduing the few troops the british have here. If the enemy have the command of the lake with the barrier which the waters present to discovery and action, less than double their number of troops will not be sufficient. One army will be of no use to the other and you must calculate men enough to surmount every disadvantage. I do not believe an army on Lake Champlain ought to be counted on for immediate service, because it can receive no sudden reinforcement, but from militia, who sometimes do great things but cannot be counted on to do any thing—but there must be an army there for diversion and this may be composed in a considerable degree of militia, which (being directed against the richest part of the enemy’s country) with a certain proportion of regulars would prevent their force being drawn off. If a respectable force is embodied opposite Kingston and ⟨an⟩other at Niagara there can be no difficulty, wi⟨th⟩ ⟨th⟩e command of Lake Ontario of sweeping the Enemies positions on it’s shores one after another—militia may contribute to the work without firing a gun—they will serve to fill up the line from which men are to be withdrawn and while they are marching to it will excite alarm which will tend to weaken the object of attack. After all the discouragements in the use of them, I should think them still very useful on the Niagara frontier without intending that they should cross. If they were placed at the two extremities of the line in readiness to cross while the regulars broke it in the middle, the whole force of the enemy would be in check or if the extremities marched to the relief of the centre, their positions must offer so easy a conquest to the militia that they would chearfully undertake it & the regulars be greatly aided by them.
You will no doubt be surprized at my pretending to suggest the plan of a campaign without experience and will ⟨w⟩onder whether I have troubled you with no othe⟨r⟩ object than to communicate it. I have so little ⟨c⟩onfidence in my own opinion on such subj⟨ects⟩ ⟨(⟩though I believe them to be more within the reach of common sense than they are generally supposed) and my opinions are so obvious that I should certainly not have troubled you if I had not thought it my duty on another account.
The crop has been a very short one in this part of the country and I should doubt the sufficiency of bread & meat for a considerable force if it shd. all be applied to the use of our army, but it is probably destined to a very different one. The price has been so high that provisions have been sold as close as possible by the farmers—the merchants are with few exceptions the worst kind of federalists—they are storing every kind of produce in great quantities on the shores of lake Ontario, pretending under cover of our having present superiority, that they mean it for the use of our armies—but that this is farthest from their intention is beyond a doubt with me. They would be the last people to make any calculation on our success—there is scarcely one of them who has not been at Montreal and even at Quebec since the war ⟨be⟩gan—the scarcity at present in Canada is so great & that which may be counted on in the course of the year so certain that exorbi⟨tant⟩ ⟨p⟩rices may be expected. It is no doubt intended that it should be carried off privately to the british or that they should take it forcibly and either will be easy enough—the places of deposit are the mouth of Genesee river, Pulteneyville, Sodus Oswego Sackets harbour & Ogdensburg—there may be others to the eastward that I know nothing of. The custom house officers can do little of themselves. They live at considerable distances and the influence at those places is entirely agt. them. The owners can overcome their resistance by mob force. The only possible way of preventing the enemy geting supplied and perhaps our army being starved will be to send to each place a vigilant intelligent officer, who has the objects of the war at heart (no federalist) with a sufficient force (from thirty to fifty men) and a field piece) to repel a marauding force & to controul the mob on shore.
I hope you will see nothing in this letter but great anxiety for the success of the war and entire confidence in you as the Chief Magistrate of my cou⟨n⟩try. The latter I have never ceased to feel in the fo⟨rce⟩ it would naturally derive from my long ⟨acq⟩uantance with your patriotism and abilities. I am very respectfully yr. ob. servant
John Nicholas
P.S. It will be absolutely necessary to prevent the stores being sent (except enough for the use of the country) to any place on the St. Laurence, as the british can come in such force from the opposite shore as to defy resistance. It is more than probable that the late expedition to Ogdensburg was attracted by the collection of provisions there and it is highly probable that the british had purchased them. It is said that there was a large quantity of flour belonging to merchants in this County—if this danger is deserving the attention of governmt. and can be provided for no time should be lost as the owners will be in motion the instant the ice is gone.
